Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.

Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but are not persuasive to overcome the rejection.  Examiner responds to the Applicant’s argument as the following reasons:
With respect to the claimed amendment:  Claims 19-20 depends on the canceled claim 18.  Applicant is requested to correct those claims.
With respect to the claim rejection under 103:
Regarding claims 1, 9 & 17, Applicant argues that Constan and Zammit do not teach the amended claims of “a second measured value of he flight characteristic”, “an adjustment to the energy state model”, where the energy state model provides “predictions of specific excess power of the aircraft based at least in part on a 
Examiner Response: After careful reviewed the claimed amendment, applicant’s remark and cited references.  The rejection is updated as shown below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19-20 depends on canceled claim 18.  Applicant is required to correct this issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-17 & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Constans (8864081) in view of Zammit (20160063867).
With regard to claims 1, 9 & 17, Constans discloses and aircraft comprises: 
A sensor system for measuring a flight characteristic (set of information sources 2 determines the flight parameters of the airplane, see at least 6:6:22-25 & the set 2 could be the IRS, see at least 7:55-60);
An avionics system for an aircraft, the avionics system comprising: a storage device for storing instructions for monitoring an actual performance of the aircraft; and one or more data processors configured to execute the instructions (information processing unit 5, see at least 6:30-50+) to: 
providing an energy state model of the aircraft, the energy state model of the aircraft providing for predictions of specific excess power of the aircraft based at least in part on a configuration of the aircraft and a throttle position of the aircraft (a prediction module 14 predicts the energy at given point making progressive calculations for a plurality of successive segments along the trajectory until said given point, see at least col 7:5-15, and col 9:52 thru col 10:65+);
determine a first measured value of a flight characteristic of the aircraft at a first position of the aircraft (set 2 provide current values of the parameters such as the time, the air speed of the airplane, etc., see at least 7:62-8:7); 
execute at least one flight maneuver between the first time and second time of the aircraft (Fig.4 shows a graph to present Sn segment at different times, see at least 9:55-60); 

generate a predicted energy change in segments between the first position and the second position based on the at least one flight maneuver and an energy state model (a predicted energy profile on the way being detailed based on information received from set 2, a model database 3 and an interface mean 4, see at least 9:5-15+);
determine a second measured value of the flight characteristic of the aircraft at the second position (determine a set of parameters at the end of each segment, see at least 10:34-60); 
Contans fails to teach generating an adjustment to the energy state model based on the first measured value, the second measured value, and the predicted energy change in the specific excess power of the aircraft.
Zammit discloses a system for recovering the energy state of an aircraft (see the abstract). The system includes an energy recovery unit 34 monitors the energy and time state, flight strategies to compute automation adjustments to force the aircraft to follow recovery profiles to capture the target fix at the correct energy and time of arrival (see at least [0039]-[0042]+) which meets the scope of “generating an adjustment to the energy state model based on the first measured value, the second measured value, and the predicted energy change in the specific excess power of the aircraft’. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Contans by including to generating an adjustment to the energy state model based on the first measured value, the second measured value, and the predicted energy change as taught by Zammit for improving aircraft system that is capable determining the required adjustment to the aircraft’s energy. 

With regard to claims 3, 11 & 19, Contans teaches that the one or more data processors are configured to execute the instructions to determine the first measured value and the second measured value as values of True Airspeed (IAS) as the flight characteristic.

With regard to claims 5, 13 & 20, Zammit teaches that the one or more data processors are configured to execute the instructions to categorize the Pserror as a type of error on the actual performance based on a trend in the Pserror over time (energy constraint 124, see at least [0040]+). 

With regard to claims 6 & 14, Zamit teaches that the one or more data processors are configured to execute the instructions to categorize the Pserror as an incorrect weight type of error in response to a static Pserror during an initial climb phase of flight (see at least [0069]-[0071]). 

With regard to claims 8 & 16, Zammit teaches that the one or more data processors are configured to execute the instructions to determine whether a potential aircraft trajectory complies with a flight envelope based on the energy state model and the adjustment (a boundary of an ellipse 148, see at least [0069]-[0070)). 


Allowable Subject Matter
Claims 4, 7, 12 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chambers (20180362190) discloses an autonomous aircraft health system which includes a controller 802, a plant model, and a PHM model 806 which evaluation of the performance and correcting the differences between the plan and the measurements, see at least [0106]-[0109]+).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662